Case 20-10717-JDW        Doc 110    Filed 06/17/21 Entered 06/17/21 10:22:02         Desc Main
                                   Document     Page 1 of 6

 ____________________________________________________________________________
                                                   SO ORDERED,




                                                   Judge Jason D. Woodard
                                                   United States Bankruptcy Judge


        The Order of the Court is set forth below. The case docket reflects the date entered.
 ____________________________________________________________________________




                     UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF MISSISSIPPI

 In re:                                    )
                                           )
          MICHAEL CATHEY,                  )                 Case No.:        20-10717-JDW
                                           )
               Debtor.                     )                 Chapter 13
                                           )

                     MEMORANDUM OPINION AND ORDER


          This matter comes before the Court on the Objection to Claim of JIF,

 LLC filed by the debtor (the “Objection”) (Dkt. # 95). An evidentiary hearing

 was held on May 18, 2021.            The debtor argues that the claim should be

 disallowed because he has defenses to a default judgment entered against him

 several years ago in state court. Those objections should have been raised in

 the state court proceeding and the Objection is due to be overruled.




                                               1
Case 20-10717-JDW       Doc 110    Filed 06/17/21 Entered 06/17/21 10:22:02           Desc Main
                                  Document     Page 2 of 6



                                      I. JURISDICTION

        This Court has jurisdiction pursuant to 28 U.S.C. §§ 151, 157(a) and

 1334, and the United States District Court for the Northern District of

 Mississippi’s Order of Reference of Bankruptcy Cases and Proceedings Nunc

 Pro Tunc dated August 6, 1984. This is a core proceeding as set forth in 28

 U.S.C. § 157(b)(2)(A) and (B).

                                  II. FINDINGS OF FACT1

        On February 1, 2010, the debtor signed a contract of sale with MidSouth

 Auto for the purchase of a 2001 Buick Lasabre (Debtor’s Ex. # 1).2 The contract

 included an optional provision for gap insurance, which the debtor elected for

 a total of $395.00. Id. The car was subsequently wrecked, and the debtor

 stopped making payments to the creditor. JIF filed a lawsuit against the

 debtor to collect the unpaid balance. The debtor admits he was served with

 the lawsuit. He failed to defend and a default judgment was entered by the

 General Sessions Court of Shelby County, Tennessee on May 22, 2014 in the

 amount of $5,127.17 plus court costs and interest (Debtor’s Ex. # 1).

        Almost six years later, the debtor filed his chapter 13 petition here (Dkt.

 # 1). JIF filed a motion for leave to file a late claim in the bankruptcy case

 because it had not received notice of the bankruptcy filing (Dkt. # 48). This


 1 To the extent any of the findings of fact are considered conclusions of law, they are adopted
 as such, and vice versa.
 2 JIF is the assignee of MidSouth Auto (Debtor’s Ex. # 1).




                                               2
Case 20-10717-JDW          Doc 110    Filed 06/17/21 Entered 06/17/21 10:22:02           Desc Main
                                     Document     Page 3 of 6



 Court granted the motion and JIF filed a general unsecured claim in the

 amount of $7,035.81 (Dkt. # 90) (Claim # 11).                    The debtor then filed the

 Objection, arguing that he was unaware that a default judgment had been

 taken against him (Dkt. # 95). But on cross-examination the debtor admitted

 he had been served with a copy of the lawsuit filed in Shelby County. He

 further testified that he did not appeal the default judgment, nor did he make

 any claim on the gap insurance. He testified that he was not present in court

 at the time default judgment was taken against him because an employee at

 MidSouth Auto told him “Don’t worry about it. I don’t know why you have to

 go to court on this, don’t worry about it. I’m going to call and let them know

 what’s going on.” The debtor continued, “That was it; I left it alone.”

                                  III. CONCLUSIONS OF LAW

          Lower federal courts, including bankruptcy courts, are courts of original

 jurisdiction, not appellate jurisdiction.3 As such, these courts “lack appellate

 jurisdiction to review, modify, or nullify final orders of state courts.”4 The

 Rooker-Feldman doctrine5 prohibits state court losers from “complaining of

 injuries caused by state-court judgments rendered before the district court




 3   28 U.S.C § 1331.
 4   Liedtke v. State Bar of Tex., 18 F.3d 315, 317 (5th Cir. 1994) (internal citations omitted).
 5   See Rooker, 263 U.S. 413 (1923); D.C. Ct. of Appeals v. Feldman, 460 U.S. 462 (1983).


                                                  3
Case 20-10717-JDW         Doc 110    Filed 06/17/21 Entered 06/17/21 10:22:02   Desc Main
                                    Document     Page 4 of 6



 proceedings commenced and inviting district court review and rejection of

 those judgements.”6

          The Objection requests that this Court disallow the claim on the grounds

 that the debtor claims he was unaware a default judgment had been taken

 against him and that he had gap insurance that should have covered the

 difference between the amount of the claim and the value of the collateral after

 the accident (Dkt. # 95). At the hearing on the Objection, debtor’s counsel, for

 the first time, raised two additional arguments for disallowing the claim. First,

 she argued that as a foreign judgment, JIF’s default judgment was

 unenforceable because it had not been enrolled in Mississippi.7 Second, she

 argued that the contract of sale included an arbitration agreement, which

 should have precluded the state court litigation.

          Rather than appearing for the state court proceeding at the time or

 pursuing the state court appeals process, the debtor asks this Court to

 essentially overturn a judgment of the state court that is now final and non-

 appealable.       This position is expressly prohibited by the Rooker-Feldman

 doctrine. While this Court finds the debtor’s testimony credible, the defenses

 should have been raised in state court. This Court cannot reject the state

 court’s default judgment for failure of the debtor to mount his defense in the



 6   Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).
 7   Debtor’s counsel cited Miss. Code Ann. § 15-1-45.


                                                 4
Case 20-10717-JDW       Doc 110     Filed 06/17/21 Entered 06/17/21 10:22:02           Desc Main
                                   Document     Page 5 of 6



 proper court at the appropriate time. Rooker-Feldman expressly prohibits this

 type of review.8

        The existence of a gap insurance provision in the contract does not

 change the outcome. JIF obtained a valid judgment and it has a claim against

 the debtor regardless of whether the debtor may or may not have had

 insurance to cover the claim. It was the debtor’s responsibility to pursue his

 insurance claim if one existed. The debtor’s failure to make a claim on the gap

 insurance is not grounds for this Court to reject a validly obtained judgment.

        The other arguments made by debtor’s counsel as listed above were not

 included in the Objection and instead were offered only at the evidentiary

 hearing. As the Fifth Circuit Court of Appeals has noted, “each party is

 entitled to know what is being tried, or at least to the means to find out. Notice

 remains a first-reader element of procedural due process, and trial by ambush

 is no more favored here than elsewhere.”9 Adequate notice is essential to due

 process. If a party is not informed of the proceedings or the issues to be tried,

 it cannot reasonably present its case. In fact, the Supreme Court has been

 clear that “[a]n elementary and fundamental requirement of due process in

 any proceeding which is to be accorded finality is notice reasonably calculated,


 8 Davis v. Bayless, 70 F.3d 367, 375-76 (5th Cir. 1995) (“When issues raised in a federal court
 are ‘inextricably intertwined’ with a state judgment and the court is ‘in essence being called
 upon to review the state-court decision,’ the court lacks subject matter jurisdiction to conduct
 such a review”).
 9 Jimenez v. Tuna Vessel Granada, 652 F.2d 415, 420 (5th Cir. 1981).




                                                5
Case 20-10717-JDW         Doc 110    Filed 06/17/21 Entered 06/17/21 10:22:02   Desc Main
                                    Document     Page 6 of 6



 under all the circumstances, to apprise interested parties of the pendency of

 the action and afford them an opportunity to present their objections.”10

          Here, debtor’s counsel ambushed the creditor with new arguments. The

 Objection argued that the claim should be disallowed because the debtor was

 unaware the judgment had been taken against him and because he had gap

 insurance. But the Objection did not give notice to JIF that the debtor would

 be contesting the validity of the judgment.               It made no reference to the

 arbitration agreement or to enrollment of a foreign judgment. The Objection

 did not give JIF notice of the other arguments raised by debtor’s counsel.

          This is all somewhat immaterial because allowing JIF’s claim does not

 impact the debtor. The debtor’s plan provides that he will pay $15,439.20 to

 general unsecured creditors, which is all he is required to pay given his income.

 Allowance of JIF’s claim does not change the amount he will pay. It just means

 that sum will be allocated pro rata to JIF and the other unsecured creditors.

          Accordingly, it is hereby ORDERED, ADJUDGED, and DECREED that

 the Objection (Dkt. # 95) is OVERRULED.

                                      ##END OF OPINION##




 10   Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S. 306, 314 (1950).


                                                6
